Citation Nr: 9916734	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  98-10 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant and M.W.


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis

INTRODUCTION

The veteran served on active duty from February 1964 to 
December 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which granted service connection at an evaluation 
of 10 percent.  

In March 1999, the veteran submitted an application for 
increased compensation based on unemployability.  Since the RO 
has not yet adjudicated this claim, it is presently not before 
the Board and is thus referred for further development.  In 
March 1999, the veteran testified at a hearing before the 
undersigned Member of the Board.  


REMAND

In recent years, the veteran has been receiving counseling for 
PTSD at the Vet Center in Albuquerque.  Records of this 
treatment are not associated with the claims file.  These 
records must be considered before the claim is decided.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).  After these 
records are obtained, the veteran should be afforded VA 
psychiatric examination.  

Accordingly, the case is REMANDED for the following:

1.  The RO should take the necessary steps 
to obtain all current records of the 
veteran's treatment for PTSD, to include 
records from the Vet Center in 
Albuquerque.

2.  The RO should then schedule the 
veteran for VA psychiatric examination to 
determine the nature and severity of PTSD.  
The examiner is requested to provide the 
GAF score.  The claims file must be made 
available for the examiner's review, and 
this fact should be stated as part of the 
examination report.

3.  When this development is completed, 
and after the completion of the usual 
procedures, the case should be returned to 
the Board, if in order.  The veteran may 
submit additional evidence while the case 
is in remand status.

4. This claim must be afforded expeditious 
treatment by the RO.  The law requires 
that all claims that are remanded by the 
Board of Veterans' Appeals or by the 
United States Court of Veterans Appeals 
for additional development or other 
appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994) and 38 U.S.C.A. § 5101 (West 1991 
and Supp. 1996)(Historical and Statutory 
Notes).  In addition, VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part IV, directs 
the ROs to provide expeditious handling of 
all cases that have been remanded by the 
Board and by the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

